--------------------------------------------------------------------------------

AMERICAN PETRO-HUNTER, INC.

$140,000

TWELVE PERCENT (12%) CONVERTIBLE NOTE
DATED MARCH 4, 2013

THIS NOTE (the “Note”) is a duly authorized Convertible Note of AMERICAN
PETRO-HUNTER, INC., a(n) NEVADA corporation (the “Company”).

FOR VALUE RECEIVED, the Company promises to pay Magna Group, LLC (the “Holder”),
the principal sum of $140,000 (the “Principal Amount”) or such lesser principal
amount following the conversion or conversions of this Note in accordance with
Paragraph 2 (the “Outstanding Principal Amount”) on September 4, 2013 (the
“Maturity Date”), and to pay interest on the Outstanding Principal Amount
(“Interest”) in a lump sum on the Maturity Date, at the rate of twelve percent
(12%) per Annum (the “Rate”) from the date of issuance.

Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest. Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly. The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time. The Company may prepay principal and interest on this Note at any time
before the Maturity Date.

The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.

This Note is subject to the following additional provisions:

            1.        All payments on account of the Outstanding Principal
Amount of this Note and all other amounts payable under this Note (whether made
by the Company or any other person) to or for the account of the Holder
hereunder shall be made free and clear of and without reduction by reason of any
present and future income, stamp, registration and other taxes, levies, duties,
cost, and charges whatsoever imposed, assessed, levied or collected by the
United States or any political subdivision or taxing authority thereof or
therein, together with interest thereon and penalties with respect thereto, if
any, on or in respect of this Note (such taxes, levies, duties, costs and
charges being herein collectively called “Taxes”).

            2.        The Holder of this Note is entitled, at its option, at any
time after the issuance of this Note, to convert all or any lesser portion of
the Outstanding Principal Amount and accrued but unpaid Interest into Common
Stock at a conversion price (the “Conversion Price”) for each share of Common
Stock equal to a price which is a 45% discount from the lowest trading price in
the 5 days prior to the day that the Holder requests conversion, unless
otherwise modified by mutual agreement between the Parties (the “Conversion
Price”) (The Common stock into which the Note is converted shall be referred to
in this agreement as “Conversion Shares”). If the Issuer’s Common stock is
chilled for deposit at DTC and/or becomes chilled at any point while this
Agreement remains outstanding, an additional 8% discount will be attributed to
the Conversion Price defined hereof. The Issuer will not be obligated to issue
fractional Conversion Shares. The Holder may convert this Note into Common Stock
by surrendering the Note to the Company, with the form of conversion notice
attached to the Note as Exhibit B, executed by the Holder of the Note evidencing
such Holder’s intention to convert the Note. Additionally, in no event shall the
Conversion Price be less than $0.00004. If the Borrower is unable to issue any
shares under this provision due to the fact that there is an insufficient number
of authorized and unissued shares available, the Holder promises not to force
the Borrower to issue these shares or trigger an Event of Default, provided that
Borrower takes immediate steps required to get the appropriate level of approval
from shareholders or the board of directors, where applicable to raise the
number of authorized shares to satisfy the Notice of Conversion.

            The Company will not issue fractional shares or scrip representing
fractions of shares of Common Stock on conversion, but the Company will round
the number of shares of Common Stock issuable up to the nearest whole share. The
date on which a Notice of Conversion is given shall be deemed to be the date on
which the Holder notifies the Company of its intention to so convert by
delivery, by facsimile transmission or otherwise, of a copy of the Notice of
Conversion. Notice of Conversion may be sent by email to the Company, attn: Mr.
Robert McIntosh, CEO, President. The Holder will deliver this Note, together
with original executed copy of the Notice of Conversion, to the Company within
three (3) business days following the Conversion Date. At the Maturity Date, the
Company will pay any unconverted Outstanding Principal Amount and accrued
Interest thereon, at the option of the Company, in either (a) cash or (b) Common
Stock valued at a price equal to the Conversion Price determined as if the Note
was converted in accordance with its terms into Common Stock on the Maturity
Date.

5

--------------------------------------------------------------------------------

            3.        No provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to the payment
of the Outstanding Principal Amount of this Note at the Maturity Date, and in
the coin or currency herein prescribed. This Note and all other Notes now or
hereafter issued on similar terms are direct obligations of the Company. In the
event of any liquidation, reorganization, winding up or dissolution, repayment
of this Note shall not be subordinate in any respect to any other indebtedness
of the Company outstanding as of the date of this Note or hereafter incurred by
the Company.

Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts. Any warrants, options or other securities convertible
into stock of the Company issued before the date hereof shall rank pari passu
with the Note in all respects

            4.        If at any time or from time to time after the date of this
Note, the Common Stock issuable upon the conversion of the Note is changed into
the same or different numbers of shares of any class or classes of stock,
whether by recapitalization or otherwise, then in each such event the Holder
shall have the right thereafter to convert the Note into the kind of security
receivable in such recapitalization, reclassification or other change by holders
of Common Stock, all subject to further adjustment as provided herein. In such
event, the formulae set forth herein for conversion and redemption shall be
equitably adjusted to reflect such change in number of shares or, if shares of a
new class of stock are issued, to reflect the market price of the class or
classes of stock issued in connection with the above described transaction.

            5.        Events of Default.

5.1.        A default shall be deemed to have occurred upon any one of the
following events:

  5.1.1.

Withdrawal from registration of the Issuer under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), either voluntary or involuntary.

        5.1.2.

Issuer filing for bankruptcy protection under the federal bankruptcy laws, the
calling of a meeting of creditors, or any act of insolvency under any state law
regarding insolvency, without written notification to the Investor within five
business days of such filing, meeting or action.

        5.1.3.

The Borrower fails to issue shares of Common Stock to the Holder (or announces
or threatens in writing that it will not honor its obligation to do so) upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Note, fails to transfer or cause its transfer agent to
transfer (issue) (electronically or in certificated form) any certificate for
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note, the Borrower directs
its transfer agent not to transfer or delays, impairs, and/or hinders its
transfer agent in transferring or issuing (electronically or in certificated
form) any certificate for shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note, or fails to remove (or directs its transfer agent not to remove or
impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion.

6

--------------------------------------------------------------------------------


  5.1.4.

Failure to pay the principal and unpaid but accrued interest on the Note when
due.

        5.1.5.

Any dissolution, liquidation, or winding up of Borrower or any substantial
portion of its business.

        5.1.6.

Any cessation of operations by Borrower or Borrower admits it is otherwise
generally unable to pay its debts as such debts become due, provided, however,
that any disclosure of the Borrower’s ability to continue as a “going concern”
shall not be an admission that the Borrower cannot pay its debts as they become
due.

        5.1.7.

The failure by Borrower to maintain any material intellectual property rights,
personal, real property or other assets which are necessary to conduct its
business (whether now or in the future).

        5.1.8.

The Borrower effectuates a reverse split of its Common Stock without twenty (20)
days prior written notice to the Holder.

        5.1.9

In the event that the Borrower proposes to replace its transfer agent, the
Borrower fails to provide, prior to the effective date of such replacement,
fully executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to the Purchase Agreement (including but not limited to the
provision to irrevocable reserve shares of Common Stock in the Reserved Amount)
signed by the successor transfer agent to Holder and the Borrower.

        5.1.10

The failure by Borrower to pay any and all Post-Closing Expenses as defined in
section 7.4.

        5.1.11

From and after the initial trading, listing or quotation of the Common Stock on
a Principal Market, an event resulting in the Common Stock no longer being
traded, listed or quoted on a Principal Market; failure to comply with the
requirements for continued quotation on a Principal Market; or notification from
a Principal Market that the Borrower is not in compliance with the conditions
for such continued quotation and such non-compliance continues for seven (7)
trading days following such notification.


5.2.

Default remedies. Upon the occurrence and during the continuation of any Event
of Default specified in Section 2.6.4 (solely with respect to failure to pay the
principal hereof or interest thereon when due at the Maturity Date), the Note
shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
the Default Sum (as defined herein). UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 2.6.3, THE NOTE SHALL
BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN
FULL SATISFACTION OF ITS OBLIGTAIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE
DEFAULT SUM (AS DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence
and during the continuation of any Event of Default specified in Sections 2.6.4
(solely with respect to failure to pay the principal hereof or interest thereon
when due on this Note, 2.6.1, 2.6.2, 2.6.5, 2.6.6, 2.6.7, 2.6.8, and/or 2.6.9
exercisable through the delivery of written notice to the Borrower by such
Holders (the “Default Notice”), and upon the occurrence of an Event of Default
specified in the remaining sections of Section 2.6 (other than failure to pay
the principal hereof or interest thereon at the Maturity Date specified in
Section 2.6.4 hereof), the Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the greater of (i) 150% times the sum of (w) the
then outstanding principal amount of this Note plus (x) accrued and unpaid
interest on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x) and
(y) shall collectively be known as the “Default Sum”) or (ii) the “parity value”
of the Default Sum to be prepaid, where parity value means (a) the highest
number of shares of Common Stock issuable upon conversion of or otherwise
pursuant to such Default Sum, treating the Trading Day immediately preceding the
Mandatory Prepayment Date as the “Conversion Date” for purposes of determining
the lowest applicable Conversion Price, unless the Default Event arises as a
result of such breach in respect of a specific Conversion Date in which case
such Conversion Date shall be the Conversion Date, multiplied by (b) the highest
Closing Price for the Common Stock during the period beginning on the date of
first occurrence of the Event of Default and ending one day prior to the
Mandatory Prepayment Date (the “Default Amount”) and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at low or in equity.

7

--------------------------------------------------------------------------------

If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.

            6.        Prepayment. At any time that the Note remains outstanding,
upon three business days’ written notice (the “Prepayment Notice”) to the
Holder, the Company may pay 150% of the entire Outstanding Principal Amount of
the Note plus any accrued but unpaid Interest. If the Company gives written
notice of prepayment, the Holder continues to have the right to convert
principal and interest on the Note into Conversion Shares until three business
days elapses from the Prepayment Notice.

            7.        Anti-Dilution. If, at any time the Note is outstanding,
the Issuer issues Common Stock, or grants options or warrants, at a price per
share that is less than the Conversion Price on the date of such issuance or
grant, the Conversion Price will be adjusted to such lower price for the
remainder of the term of the Note.

            8.        The Company covenants that until all amounts due under
this Note are paid in full, by conversion or otherwise, unless waived by the
Holder or subsequent Holder in writing, the Company shall:

give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;

give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;

at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.

            9.        Upon receipt by the Company of evidence from the Holder
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note,

(i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or

(ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.

            10.        If any term in this Note is found by a court of competent
jurisdiction to be unenforceable, then the entire Note shall be rescinded, the
consideration proffered by the Holder for the remaining Debt acquired by the
Holder not converted by the Holder in accordance with this Note shall be
returned in its entirety and any Conversion Shares in the possession or control
of the Investor shall be returned to the Issuer.

8

--------------------------------------------------------------------------------

            11.        The Note and the Agreement between the Company and the
Holder (including all Exhibits thereto) constitute the full and entire
understanding and agreement between the Company and the Holder with respect to
the subject hereof. Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.

            12.        This Note shall be governed by and construed in
accordance with the internal laws of the State of New York.

            13.        Legal Opinion. The Issuer's counsel has provided an
opinion regarding the applicable exemption from registration under the
Securities Act for the issuance of the Conversion Shares pursuant to the terms
and conditions of this Agreement and the Note, which provides that upon
conversion at any time following the date hereof, the shares received as a
result of the conversion shall be issued unrestricted in accordance with the
appropriate exemption. If the Issuer declines to provide, or requests that
Investor counsel prepare an opinion, the Issuer agrees to bear the cost of the
letter.

            14.        Conditions. The Issuer acknowledges the Investor's
participation in respect to this Agreement is on a conditions permitting basis.
In the event that the transaction risk profile substantially changes, market
pricing or implied volatility substantially change, due diligence raises
concerns or any other conditions material to the successful closing of the
transaction change, the Investor reserves the right to terminate the Agreement
at any time before delivering to the Non Affiliate Debtholder the cash
consideration as described hereof.

            15.        Post-Closing Expenses. The Issuer will bear any and all
miscellaneous expenses that may arise as a result of this Agreement
post-closing. These expenses include, but are not limited to, the cost of legal
opinion production, transfer agent fees, equity issuance fees, etc. The failure
to pay any and all Post-Closing Expenses will be deemed a default as described
in Section 5.1.10 herein.

            16.        Miscellaneous

  16.1.

Counterparts. This Agreement may be executed in any number of counterparts by
original, facsimile or email signature. All executed counterparts shall
constitute one Agreement not withstanding that all signatories are not
signatories to the original or the same counterpart. Facsimile and scanned
signatures are considered original signatures.

        16.2.

Severability. This Agreement is not severable. If any term in this Agreement is
found by a court of competent jurisdiction to be unenforceable, then the entire
Agreement shall be rescinded, the consideration proffered by the Investor for
the remaining Debt acquired by Investor not converted by the Investor in
accordance with this Agreement shall be returned in its entirety and any
Conversion Shares in the possession or control of the Investor shall be returned
to the Issuer.

        16.3.

Legal Fees. Except as provided in Section 15 of this agreement, each Party will
bear its own legal expenses in the execution of this Agreement. If the Issuer
defaults and the Investor is required to expend funds for legal fees and
expenses, such costs will be reimbursed to the Investor, solely by the Issuer.

        16.4.

Modification. This Agreement and the Note may only be modified in a writing
signed by all Parties.

            IN WITNESS WHEREOF, the Company has caused this instrument to be
duly executed by an officer thereunto duly authorized, as of the date first
written above.

AMERICAN PETRO-HUNTER, INC.

/s/ Robert Mcintosh
Robert Mcintosh, CEO, President

9

--------------------------------------------------------------------------------

Exhibit B.

NOTICE OF CONVERSION

            The undersigned hereby elects to convert $ principal amount of the
Note (defined below) into Shares of Common Stock of AMERICAN PETRO-HUNTER, INC.,
a(n) NEVADA Corporation (the “Borrower”) according to the conditions of the
convertible Notes of the Borrower dated as of March 4, 2013 (the “Notes”), as of
the date written below. No fee will be charged to the Holder or Holder’s
Custodian for any conversion, except for transfer taxes, if any.

Box Checked as to applicable instructions:

  [   ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).           Name of DTC Prime Broker:           Account Number:      
  [   ] The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below:           Magna Group, LLC     EIN #: 27-2162659


 Date of Conversion:            Conversion Price:          Shares to Be
Delivered:          Remaining Principal Balance Due      After This Conversion:
             Signature                  Print Name:                

10

--------------------------------------------------------------------------------